Citation Nr: 1117468	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinea cruris.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision. 

The issue regarding PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for tinea cruris in an August 2004 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the August 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinea cruris.

3.  The evidence of record does not support the conclusion that the Veteran's tinea cruris either began during or was otherwise caused by his military service 





CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied entitlement to service connection for tinea cruris is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  Criteria for service connection for tinea cruris have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for tinea cruris was denied by an August 2004 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the August 2004 rating decision, the evidence of record included service treatment records which failed to show the presence of tinea cruris during service, and which showed normal skin at separation.  Also of record was the report from a June 2004 VA examination at which the Veteran was diagnosed to have tinea cruris.  No treatment records were of record showing any treatment of tinea cruris from the time of separation until 2004.

The Veteran's claim was denied by an August 2004 rating decision as it was determined that his tinea cruris was not shown to have begun in service.

Since that time, VA treatment records have been added to the record confirming the continued presence of tinea cruris.  The Veteran also testified at a hearing before the Board, where he asserted that his tinea cruris had begun during service and had continued ever since.  The Veteran's testimony is presumed to be credible for the limited purpose of determining whether to reopen his claim, and he considered to be competent to describe a skin condition such as tinea cruris, as it is a symptom that is capable of lay observation.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Moreover, the Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The Veteran's testimony is new in that it provided detail that was previously lacking about his tinea cruris.  The testimony is material in that it addresses the purported onset of his tinea cruris.  Lastly, because the Veteran's testimony is presumed credible for the purpose of reopening his claim, his statements placing the onset of his currently diagnosed skin condition during his military service raises a reasonable possibility of substantiating his claim.

As such, the criteria for reopening the Veteran's claim have been met, and the Veteran's claim for service connection for tinea cruris is reopened.


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran contends that his tinea cruris began during his military service while he was stationed in the Republic of Vietnam.  Specifically, the Veteran testified at a hearing before the Board that he went to Vietnam in December 1969, and that after approximately five months he began having problems with a skin rash.  He indicated that he was out in the field most of the time in a damp environment and that he was unable to shower much during that time.  The Veteran indicated that the skin condition began in his groin and progressed to his ears.  The Veteran indicated that a medic gave him some powder for the rash, which suppressed the itch, but failed to resolve the problem.  The Veteran indicated that the skin problem had persisted since service, but he denied ever seeking any medical treatment for it until he went to VA around 2003.  [The Veteran also began talking about his pseudofolliculitis barbae, which it was acknowledged was a different condition than the skin condition for which the Veteran was currently seeking service connection.]

Reviewing the Veteran's service treatment records, there is no mention of any treatment for tinea cruris while the Veteran was in service.  The Veteran reported developing tinea cruris while in Republic of Vietnam, but service treatment records show that the Veteran was back in the United States in early 1971, and while in the United States and prior to separation, the Veteran was seen on a number of times for pseudofolliculitis barbae, including receiving treatment at the base dermatology department.  There is no mention of any other rash on his body during any of these treatment sessions.  The Veteran was also provided with a separation physical in May 1971, but it is noted that his skin was found to be normal at that time, and there is no evidence that the Veteran reported any skin rashes at the examination.  

Within the month of separation from service, in July 1971, the Veteran filed a claim for service connection for pseudofolliculitis barbae.  This claim was denied, and the Veteran did not appeal.  However, what is important to note in the Veteran's filing of a claim for VA benefits is that he was aware of the VA disability benefits system.  Despite this knowledge, the Veteran did not make any mention of a body rash that he currently asserts had been bothering him for months at that time.

In November 2003, more than 30 years after separating from military service, the Veteran filed a claim for a skin rash, indicating that he believed it was caused by herbicide exposure during service.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases which are covered by this presumption includes skin diseases such as chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  However, tinea cruris is not included in the list of presumptive diseases.  See id.

The medical evidence has not shown the Veteran to have chloracne, another acneform disease consistent with chloracne, or porphyria cutanea tarda.  As such, while he is presumed to have been exposed to herbicides such as Agent Orange by virtue of his service in the Republic of Vietnam, service connection is not presumptively warranted for his skin disorder, tinea cruris.

At a VA examination in June 2004, the Veteran reported noticing a rash a couple of years earlier in his groin area which he believed was the result of exposure to Agent Orange.  The examiner diagnosed the Veteran with tinea cruris and indicated that no chloracne was found.  The examiner expressed no opinion as to the etiology of the tinea cruris.

VA treatment records have been reviewed but do not show significant treatment for the Veteran's tinea cruris. 

Given the foregoing, the only evidence supporting the Veteran's contention that his currently diagnosed tinea cruris began during service is his testimony to that effect.  While the Veteran's spouse was present at his hearing, she has only been married to the Veteran since 1997, and therefore does not possess any personal eye witness knowledge of the condition of the Veteran's skin in 1971. 

With regard to lay statements, the Board has to make two separate determinations. First, the Board must assess whether the lay person is competent to make a statement; and secondly, if competent, is the statement credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) ("Once evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 
 
Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Veteran is presumed competent to discuss the onset of his tinea cruris, because it is a condition capable of observation with the eyes.

The Board therefore must determine whether the Veteran's testimony is sufficiently credible to establish that his currently diagnosed tinea cruris began during service and has continued to the present time.  

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....") . . . The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  

"In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran.  In determining whether documents [are credible] a VA adjudicator may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).

In this case, the evidence of record undermines the Veteran's contentions to such a degree that his testimony is not considered to be sufficiently credible to establish that his tinea cruris began in service and has continued to the present day.

The Veteran asserted at his Board hearing that his tinea cruris began while in Vietnam and has continued to the present day.  He reported receiving powder for the rash in service, but there is no record of such treatment.  Regardless, after returning from Vietnam, the Veteran was stationed at Fort Hood for approximately six months.  During this time, his service treatment records show that he sought treatment on multiple occasions for pseudofolliculitis barbae, but not once is any other body rash mentioned.  The Veteran even was seen by the dermatology clinic, but still only pseudofolliculitis barbae was discussed.  No discussion of any other body rash was recorded.  A separation physical was conducted in July 1971, but the Veteran's skin was found to be normal at that time.  As such, the Veteran's service treatment records suggest that the Veteran did not in fact have a skin condition following his time in Vietnam.

At the Veteran's hearing, his representative argued that service connection should be granted based on 38 U.S.C.A. § 1154, which provides that consideration should be accorded to the circumstances of service.  38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.   However, it is also provided that service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

In this case, the Board accepts that records of treatment of a rash with powder while in Vietnam might not have made it into the Veteran's claims file.  As such, the lack of any such document in the Veteran's service treatment records does not weigh against his claim.  However, the fact remains that if the Veteran did in fact have a rash during service of the severity to which he testified, one would expect that a reasonable person would seek medical treatment for it.  Especially, when that person was clearly willing to seek dermatological treatment, as the Veteran was by repeatedly seeking treatment for pseudofolliculitis barbae following his deployment to Vietnam.  As such, to the extent that the presumption of 38 U.S.C.A. § 1154(b) is applicable to this case, the Board concludes that it is sufficiently rebutted by the lack of any in-service treatment for a rash in the months following deployment while stationed in the United States. 

The Veteran's testimony is further weakened by the fact that immediately following service he filed for service connection for pseudofolliculitis barbae, yet made no mention of the rash which he recently testified was of a significant and persistent nature.  Thus, the Veteran was aware of the VA benefit system at time of separation, but did not file for a condition which he now asserts began during service and which he testified was bothering him since service.

Not only did the Veteran not file a claim for tinea cruris in 1971, he denied ever seeking any treatment for tinea cruris for approximately 30 years following service.  As noted, a lengthy period without medical complaints for a condition, while not dispositive on its own, can be considered as a factor in resolving claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of treatment for three decades also weighs against the Veteran's testimony.

Finally, while the Veteran testified that his tinea cruris began during service and has continued since that time, he reported at his VA examination in June 2004 that his skin condition had begun after service.  Given this inherent conflict in the Veteran's statements, the Board does not find his testimony to be sufficiently credible to provide the requisite nexus between his currently diagnosed tinea cruris and his time in military service.

There is no additional evidence to even suggest that the Veteran's tinea cruris either began during or was otherwise caused by his military service.     
 
Under these circumstances, the criteria for service connection for tinea cruris have not been met, and the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the Veteran's claim of entitlement to service connection for tinea cruris, required notice was provided by a letter dated in November 2006, which informed the veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and there is no indication that the Veteran has received any private treatment, aside from treatment for PTSD at the Vet Center.  The Veteran also testified at a hearing before the Board.  

A VA skin examination was also provided in June 2004.  While no opinion was obtained as to the etiology of the Veteran's tinea cruris, the fact remains that aside from the Veteran's testimony, which as explained above is not considered credible, there is no evidence to suggest that the Veteran's current skin disability began during service, and therefore, no duty to obtain an opinion was triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.

 
ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for tinea cruris is reopened. 

Service connection for tinea cruris is denied.


REMAND

The Veteran is currently rated at 30 percent for PTSD under 38 C.F.R. § 4.130, DC 9411.  At a hearing before the Board in March 2011, the Veteran's representative asserted that the Veteran's PTSD was more severe than it was rated at that time, and the Veteran provided testimony describing the symptoms he experiences as a result of his PTSD.

The Veteran indicated that he received weekly treatment at the Vet Center in Montgomery, Alabama, and that he received VA outpatient psychiatric treatment approximately twice per year.  Unfortunately, the most recent VA treatment records were printed in September 2008, and there is only a letter from his Vet Center counselor, but none of the underlying records. 

It is also noted that the Veteran has not been examined for VA purposes since January 2007.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted, the Veteran's testimony essentially contends that his PTSD has been worsening in severity. 

Given that the last VA examination was in January 2007, and no treatment records have been obtained since 2008, the Board concludes that the evidence should no longer be considered contemporaneous; particularly in light of the fact that the Veteran has essentially asserted that his PTSD has become at the very least more symptomatic.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from September 2008 to the present.

2.  Obtain the Veteran's treatment records from the Vet Center from August 2006 to the present.

3.  After the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


